

117 HR 5487 IH: Stillbirth Health Improvement and Education for Autumn Act of 2021
U.S. House of Representatives
2021-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5487IN THE HOUSE OF REPRESENTATIVESOctober 5, 2021Ms. Herrera Beutler (for herself, Ms. Roybal-Allard, Ms. Castor of Florida, and Mr. Mullin) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo improve research and data collection on stillbirths, and for other purposes.1.Short titleThis Act may be cited as the Stillbirth Health Improvement and Education for Autumn Act of 2021 or the SHINE for Autumn Act of 2021.2.Stillbirth research and data collection improvementsTitle III of the Public Health Service Act is amended by inserting after section 317L–1 of such Act (42 U.S.C. 247b–13a) the following:317L–2.Stillbirth research and data collection improvements(a)Stillbirth surveillance and risk factor studies(1)In generalThe Secretary may award grants to States for purposes of—(A)conducting surveillance and collecting data with respect to stillbirths; and(B)collecting and reporting data on stillbirth risk factors, including any quantifiable outcomes with respect to such risk factors. (2)Authorization of appropriationsTo carry out this subsection, there is authorized to be appropriated $5,000,000 for each of fiscal years 2022 through 2026.(b)Guidelines and educational awareness materials(1)In generalThe Secretary shall—(A)issue guidelines to State departments of health and State and local vital statistics units on—(i)collecting data on stillbirth from health care providers, and with the consent of the family involved, including any such data with respect to the clinical history, postmortem examination, and placental pathology; and(ii)sharing such data with Federal agencies determined appropriate by the Director of the Centers for Disease Control and Prevention; and(B)develop, and make publicly available, educational awareness materials on stillbirths.(2)ConsultationIn carrying out paragraph (1), the Secretary shall consult with— (A)national health care professional associations;(B)obstetricians and gynecologists;(C)pediatricians;(D)maternal-fetal medicine specialists;(E)midwives;(F)mental health professionals; (G)statisticians; (H)individuals who have experienced a stillbirth; and(I)advocacy organizations representing such individuals.(3)Authorization of appropriationsTo carry out this subsection, there is authorized to be appropriated $1,000,000 for each of fiscal years 2022 through 2026.(c)DefinitionsIn this section:(1)StillbirthThe term stillbirth means the death or loss of a baby before or during delivery, occurring at or after 20 weeks of pregnancy.(2)Vital statistics unitThe term vital statistics unit means the entity that is responsible for maintaining vital records for a State, or a political subdivision of such State, including official records of live births, deaths, fetal deaths, marriages, divorces, and annulments..3.Perinatal pathology fellowshipsThe Public Health Service Act is amended by inserting after section 1122 of such Act (42 U.S.C. 300c–12) the following:1123.Improving perinatal pathology(a)In generalThe Secretary shall establish and implement a Perinatal Pathology Fellowship Program to—(1)provide postgraduate training in perinatal autopsy pathology;(2)conduct research on, and improve data collection with respect to, fetal autopsies; and(3)address challenges in stillbirth education, research, and data collection. (b)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $3,000,000 for each of fiscal years 2022 through 2026. .4.Reports(a)Report by Surgeon General(1)In generalNot later than five years after the date of enactment of this Act, the Surgeon General of the Public Health Service shall publish on a public website of the Department of Health and Human Services a report with educational guidelines on stillbirth and stillbirth risk factors.(2)ContentsSuch report shall include, to the extent practicable and appropriate, the guidelines issued and educational awareness materials developed under section 317L–2 of the Public Health Service Act, as added by section 2 of this Act.(b)Report by Secretary of Health and Human ServicesNot later than five years after the date of enactment of this Act, the Secretary of Health and Human Services shall submit to the Congress a comprehensive report on the progress and effectiveness of the Perinatal Pathology Fellowship Program established under section 1123 of the Public Health Service Act, as added by section 3 of this Act.